UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7157


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

YOUNG DOWELL, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:04-cr-00066-1)


Submitted:   September 11, 2012          Decided:   September 14, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Young Dowell, Jr., Appellant Pro Se.     Miller A. Bushong, III,
OFFICE OF THE UNITED STATES ATTORNEY, Beckley, West Virginia;
John J. Frail, Steven Loew, Assistant United States Attorneys,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Young      Dowell,     Jr.,      appeals      a    district     court      order

denying    his    motion   for     a    sentence       reduction        under    18   U.S.C.

§ 3582(c)       (2006).     The    district        court       found    Dowell    was      not

eligible    for    a   reduction       under     the     recent    amendments         to   the

Sentencing Guidelines because his sentence was based not on a

quantity of crack cocaine, but on his career offender status.

We conclude that the district court did not abuse its discretion

denying     Dowell’s      motion       for   a    sentence       reduction.           United

States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004) (stating

standard    of     review).        Accordingly,           we    affirm     the    district

court’s order.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court    and    argument        would    not     aid    the    decisional

process.

                                                                                  AFFIRMED




                                             2